Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitations "the tire width direction" in line 6. There is insufficient antecedent basis for these limitations in the claim. Depended claims 2-20 are rejected as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1, 3, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (US 2012/0132332).
Regarding claim 1, Zhao discloses that, as illustrated in Fig. 5, a tire for two-wheel vehicles, comprising
a pair of bead sections (as shown in Fig. 5, item 14), 
a pair of side wall sections (as shown in Fig. 5, item 12), and
a tread section (Fig. 5, item 18 ([0019])) continuing to both the side wall sections (as shown in Fig. 5), the tread section being divided in a width direction into three by a center section (Fig. 5, item 36) including a tire equatorial plane (as shown in Fig. 5, item C) and a pair of shoulder sections (Fig. 5, items 38) including a tread end (as shown in Fig. 5) in a tire width direction, wherein
	a tread rubber of the center section and a tread rubber of the shoulder sections each comprise a rubber component ([0023] and Fig. 6; the inner tread layer 38 (shoulder sections) may be made of a first elastomeric compound, and the outer tread layer 36 (center section) may be made of a second elastomeric compound ([0023], lines 4-6)) that inherently satisfy the following formula (1) (as shown in Fig. 6):      
	(peak temperature of loss tangent tan δ of tread rubber of the center section) < (peak temperature of loss tangent tan δ of tread rubber of the shoulder section)	(1) 
3, 9, Zhao discloses that, as illustrated in Fig. 6, a difference between the peak temperature of loss tangent tan δ of tread rubber of the center section (the first elastomeric compound) and the peak temperature of loss tangent tan δ of tread rubber of the shoulder section (the second elastomeric compound) is more than 0 ˚C and 10 ˚C or lower.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2012/0132332).  
Regarding claim 2, Zhao discloses that, as illustrated in Fig. 6, the differences in properties between the compounds may be indicated by a difference between the temperatures at which the peak in the tan δ occurs. By way of example, the first elastomeric compound may be a blend of about 75 parts of high styrene SSBR to about 25 parts BR with resins, and the second elastomeric compound may be a blend of about 70 parts low styrene SSBR to about 30 parts BR without resins ([0045], lines 8-15). As illustrated in Fig. 6, Zhao discloses that, SBR compound (the second elastomeric compound) has a peak temperature of loss tangent tan δ around -25 ˚C.  Thus, Zhao discloses that, the peak temperature of loss tangent tan δ of tread rubber of the center section is -25 ˚C or higher and 5 ˚C or lower.
.
Claims 4-5, 10, 13, 8, 12, 15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2012/0132332) as applied to claim 1 above, further in view of Jiyunchi et al. (JPS 56128203, English translation provided).
Regarding claims 4-5, 10, 13, Zhao discloses that, as illustrated in Fig. 6, the differences in properties between the compounds may be indicated by a difference between the temperatures at which the peak in the tan δ occurs. By way of example, the first elastomeric compound may be a blend of about 75 parts of high styrene SSBR to about 25 parts BR with resins, and the second elastomeric compound may be a blend of about 70 parts low styrene SSBR to about 30 parts BR without resins ([0045], lines 8-15). However, Zhao does not explicitly disclose that the weight average molecular weight of the styrene-butadiene-based rubber contained in the tread rubber of the center section is larger the weight average molecular weight of the styrene-butadiene-based rubber contained in the tread rubber of the shoulder sections. In the same field of endeavor, pneumatic tire, Jiyunchi discloses that, as illustrated in Fig. 1, the weight average molecular weight of the styrene-butadiene-based rubber contained in the tread rubber of the center tread part 2’ (or the crown portion) is more than 2X105 (related to claim 5) (p.g. 1, [0001], lines 1-4) (also see ABSTRACT). The two shoulder partial tread regions (2”) composed a rubber composition 0-30 parts by weight of liquid polymer 3 to 1.5X105 to 70 parts by weight of the blend rubber (p.g. 1, [0001], lines 3-5 from bottom) (also see ABSTRACT).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Jiyunchi to provide that the weight average molecular weight of the styrene-butadiene-based rubber contained in the tread rubber of the center section is larger the weight average molecular weight of the styrene-butadiene-based rubber contained in the tread rubber of the shoulder sections and the weight average molecular weight of the styrene-butadiene-based rubber contained in the tread rubber of the center section is 1,070,000 or more (overlapping). Doing so would be possible to improve the resistance of the tyre against the partial frictional consumption, as recognized by Zhao (ABSTRACT).
Claims 6, 8, 11-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2012/0132332) as applied to claim 1 above, further in view of Kawamata (US 2016/0355056).
Regarding claims 8, 12, 15, 17, 19-20, Zhao does not explicitly disclose that the tread rubber of the center section and the tread rubber of the shoulder sections each further comprise a filler containing 80% by mass or more of silica in an amount of 70 parts by mass or more relative to 100 parts by mass of the rubber component. Kawamata discloses that the tread rubber of the center section and the tread rubber of the shoulder sections each further comprise a filler containing 80% by mass or more of silica in an amount of 70 parts by mass or more relative to 100 parts by mass of the rubber component (overlapping) ([0014], [0025]).

Regarding claims 6, 11, 14, 16, 18, Zhao does not disclose both the tread rubber of the center section and the tread rubber of the shoulder sections each contain a modified conjugated diene-based polymer as the rubber component. In the same field of endeavor, tire, Kawamata discloses that, the tread rubber of the center section and the tread rubber of the shoulder sections each contain a modified conjugated diene-based polymer as the rubber component, and the content of the modified conjugated diene-based polymer in the rubber component is 10% by mass or more, respectively ([0048]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibamoto to incorporate the teachings of Kawamata to provide that both the tread rubber of the center section and the tread rubber of the shoulder sections each contain a modified conjugated diene-based polymer as the rubber component and the content of the modified conjugated diene-based polymer in the rubber component is 10% by mass or more, respectively. Doing so would be possible to .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The references of Zhao, Jiyunchi, and Kawamata fail to disclose the content of the modified conjugated diene-based polymer in the tread rubber of the center section is larger than the content of the modified conjugated diene-based polymer in the tread rubber of the shoulder sections. So claim 7 is allowable.    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742